DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "said rotation axis" in line 3. There is insufficient antecedent basis for this limitation in the claim. This claim may have been intended to depend off claim 20.
Claim 24 recites the limitation “said opposite sides” in line 3. There is insufficient antecedent basis for this limitation in the claim. Just to stay perfectly consistent it should say --said opposing sides--.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 19, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novak et al. (US 6443969; “Novak”).
Claim 18, Novak discloses a method for manufacturing a unitary ultrasonic surgical instrument (Fig. 3; col. 6, lines 13-23) having a shaft portion (Fig. 3; 32) and a blade portion (12) at a distal of free end of said shaft, said blade being unitary and continuous with said shaft (Fig. 3), without an intervening joint (Fig. 3; col. 6, lines 13-23), said method comprising: providing a tool blank (Fig. 3; col. 6, lines 13-23; the material before forming it into final shape); and machining a distal end portion of said shaft on opposing sides thereof to form said shaft portion from said tool blank (Fig. 3) and to generate two opposing flats (Figs. 3, 6, and 8), thereby forming said blade portion as a planar shaft extension or end portion (Figs. 3, 6, and 8).
However, Novak does not disclose the initial shape of the tool blank.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to start with any shape of material (rectangular, cylindrical, cylindrical with enlarged portions, etc.), which includes the tool blank including an enlarged connector portion at one end and a cylindrical shaft at an opposite end, since applicant has not disclosed that such solve any stated problem or is anything more than 
Claim 19, Novak discloses the method of claim 18, wherein the machining of said distal end portion of said shaft on said opposing sides thereof forms said blade portion to have at least one edge or outer surface that is a cylindrical section continuous and coaxial with a cylindrical outer surface of said shaft portion (Figs, 3, 6, and 8; note how the blade edge is rounded on the lateral sides from the transition from the cylindrical shaft).
Claim 22, Novak discloses the method of claim 18, wherein said shaft is linear or straight, without bends (Fig. 3).
Claim 23, Novak discloses the method of claim 22, wherein said enlarged connector portion and said shaft are colinear and share a longitudinal axis (Figs, 3, 6, and 8).

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novak et al. (US 6443969; “Novak”), in view of Guetzkow (US 2349959)
Claim 20, Novak discloses the method of claim 18.
However, Novak does not disclose how the cutting tool to machine the flats of the blade.
Guetzkow teaches a cutting machine (Fig. 1) that has a cutting tool (21) that rotates about an axis and cuts a flat surface (Figs. 1-2) wherein the rotation axis of the cutter is parallel to the flat surface it cuts (Figs. 1 and 2).

Claim 21, Novak in view of Guetzkow disclose the method as noted above, the combination results in wherein the machining of said distal end portion of said cylindrical shaft includes rotating at least one cutting tool about a rotation axis extending parallel to at least one of said flats (note how the cutting tool cuts the surface at is outer edge and the cut surfaces will be parallel to the cutting tool axis).

Allowable Subject Matter
Claim 24 is allowable over the prior art because it requires a bore/channel in the shaft that ends in a hole in the flats and it requires machining the distal end of the shaft at an angle. The distal end of Novak has the bore/channel (Figs. 3-7; 52 and 56) that extends through the flats. However, Novak does not machine the shaft at an angle (Fig. 6; note how the entire thing continues along the longitudinal axis compared to the current invention is angled (Fig. 3). The machining process to form this tip is not shown in the art and there is not an obvious combination that can be made to teach this method.
Claim 25 is allowable for similar reasons as claim 24. Claim 25 includes the requirements of claim 24 along with additional requirements.
Claims 26 and 27 are allowable. Claim 26 requires a method of machining similar to claim 18. However, claim 26 also requires the blade portion to be eccentrically 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775